Citation Nr: 1220832	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to additional payment for the month of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION
The Veteran served on active duty from June 1945 to January 1947 and from April 1947 to January 1949. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) that notified the appellant that she was due payment for the month of the Veteran's death.  The appellant is the Veteran's surviving spouse.

In March 2012, the appellant testified before the Board at a hearing held at the Houston, Texas, regional office.  A copy of the transcript is located in the claims file.


FINDING OF FACT

1.  In October 2009, the RO notified the appellant that she was owed a one-time payment of $861.00 for the month in which the Veteran died.

2.  There is no additional payment due to the appellant related to the one-time month of death payment.





CONCLUSION OF LAW

The October 2009 payment of $861.00 to the appellant for the month of the Veteran's death was proper; no additional payment to the appellant is warranted.  38 U.S.C.A. §§ 5107, 5310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.4(c), 3.20 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  Specifically, the Board finds that in October 2009, in response to a nation-wide initiative to compensate eligible surviving spouses for pension benefits for the month of a veteran's death, the appellant was provided with notice of her entitlement to a one-time month of death payment.   When the appellant disagreed with the October 2009 notification letter, in February 2010, she was provided with a letter notifying her of the appellate process.  In May 2010 and in April 2011, she was provided with a statement of the case and a supplemental statement of the case explaining the reason for the lump sum payment and why no further payment was warranted under the law.  In March 2012, she was afforded a hearing before the Board.  Thus, the Board finds that the appellant has been properly notified of the payment due to her and the reasons for such payment under the law.  38 U.S.C.A. § 5103(a) (West 202 & Supp. 2011; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
As the issue on appeal is controlled by Veteran's pension due for the month of his death, as well as the controlling statutes and regulations, there is no medical controversy and development of any medical evidence would have no bearing on the decision.  There is no indication in the record that any additional pertinent evidence, relevant to the issue decided herein, is available or is not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

II.  Analysis

The appellant contends that because she was notified of her entitlement to a one-time payment of $861.00 for the month of the Veteran's death approximately 5 years after his death, she should be awarded additional payment for the delay, to include interest. 

The record reflects that the Veteran died in March 2003.  The appellant filed her claim for death pension benefits in July 2003 and was awarded such benefits, effective August 1, 2003.  In October 2009, the appellant was notified that a review of her file had been conducted and it was determined that she was entitled to receive a one-time, month of death payment equaling the amount of the Veteran's monthly VA disability award prior to his death.  Thus, she was owed $861.00.  

In fact, pursuant to an investigation initiated in 2008 regarding implementation of the Veterans Benefits Improvement Act (Public Law No. 104-275), it was found that many surviving spouses had not been compensated for the month of the Veteran's death.  Thus, VA took action to compensate thousands of eligible surviving spouses identified, the current appellant having been included in this investigation.  Document Tampering and Mishandling at the Veterans' Benefits Administration:  Before the Committee on Veterans' Affairs, 111th Cong. 111-4 (2009) (statement of Michael Walcoff, Deputy Under Secretary for Benefits, Veterans Benefits Administration).

The pertinent law states that where a veteran dies on or after October 1, 1982, the surviving spouse may be paid death pension or dependency and indemnity compensation for the month in which the veteran died at a rate equal to the amount of compensation or pension which would have been payable to the veteran for that month had death not occurred, but only if such rate is equal to or greater than the monthly rate of death pension or dependency and indemnity compensation to which the surviving spouse is entitled.  Otherwise, no payment of death pension or dependency and indemnity compensation may be made for the month the veteran died.  38 U.S.C.A. § 5111(c) (2002); 38 C.F.R. § 3.20 (2011).  

In this case, because the appellant was eligible to receive death pension benefits, she was also entitled to an additional, one-time payment of $861.00, the rate at which the Veteran received VA benefits when he died.  That amount is not in dispute.  With regard to the appellant's contentions that she is owed more payment or interest in light of the delay in payment, the Board, while sympathetic to her arguments, finds no legal basis in which to award additional payment to the appellant in this particular instance.  Essentially, the Board is without authority to award her additional monetary benefits.  Here, the appellant is raising an argument couched in equity.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  This case has been decided based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  The Board may not grant a benefit that the appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Thus, the law is dispositive, and entitlement to additional payment for the retroactive one-time month of death payment must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Additional payment for the month of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


